Citation Nr: 1756184	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left inguinal hernia or its residuals.

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression, and adjustment disorder.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a traumatic brain injury (TBI).

5. Entitlement to service connection for a low back disorder.

6. Entitlement to service connection for a neck disorder.

7. Entitlement to a total disability based upon individual unemployability (TDIU).

8. Whether new and material evidence has been received to reopen a claim of service connection for a right inguinal hernia or its residuals.  

9. Entitlement to service connection for a broken tooth/dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO").

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

VA scheduled the Veteran for a Board hearing in July 2017 pursuant to his request in his VA Form 9.  The Veteran did not attend this hearing, nor did he request to reschedule it.  Therefore, the Veteran has waived his opportunity for a Board hearing.

The Board decides Issues 1-8.  The Board REMANDS Issue 9 to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with a left inguinal hernia or its residuals during the pendency of the appeal. 

2. Service did not cause the Veteran's acquired psychiatric disorders.

3. Service did not cause the Veteran's headaches.

4. No medical provider has diagnosed the Veteran with a TBI or its residuals during the pendency of the appeal. 

5. Service did not cause the Veteran's low back disorder.

6. Service did not cause the Veteran's neck disorder.

7. The Veteran did not claim that he was unemployable.

8. The Veteran filed a claim for service connection for a right inguinal hernia or its residuals in June 1957.  VA denied the claim in an August 1957 rating decision.  The Veteran did not submit a Notice of Disagreement within one year of this decision, nor did he submit new and material evidence within a year of it.  Therefore, the rating decision became final.

9. Since this final denial, the Veteran has not submitted evidence which, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the right hernia claim.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left inguinal hernia or its residuals have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

3. The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

4. The criteria for entitlement to service connection for a TBI or its residuals have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

5. The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

6. The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

7. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.16 (2017). 

8. The August 1957 rating decision denying the claim of service connection for a right inguinal hernia or its residuals is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1952); Veteran Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in September 2012 and April 2014.  The Board finds these examinations were adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and they reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Left Hernia

In April 2014, the VA examiner noted the Veteran had a left hernioplasty in 1949, as recorded on his January 1954 enlistment examination.  After examining the Veteran and reviewing the available medical evidence, the examiner found the Veteran did not have a left inguinal hernia or its residuals.  Therefore, the examiner did not opine on etiology.  

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting the left inguinal hernia during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.

Acquired Psychiatric Disorder

In September 2012, the VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood.  This satisfies the first prong of service connection.  Notably, neither the examiner nor the Veteran's treating physicians have diagnosed him with PTSD.  

The Veteran had a severe motor vehicle accident (MVA) in October 1956.  This satisfies the second prong of service connection.  

The examiner opined that the Veteran's psychiatric disorders were less likely than not due to the MVA.  The examiner noted that the Veteran had a "few dreams" about the MVA, but that he "has had no recent intrusive imagery or nightmares about this event."  His nightmares, instead, were about prospective events "rather than traumatic experiences from his past."  Consequently, the examiner linked his psychiatric disorders to the Veteran's "wife's nursing home status and his increasing age and stroke-related disability."  This does not satisfy the third prong of service connection.  

The Veteran has not met all three prongs of service connection, so the Board must deny the appeal.

Headaches

In April 2014, the VA examiner diagnosed the Veteran with headaches.  This satisfies the first prong of service connection.  

The Veteran had a severe motor vehicle accident (MVA) in October 1956.  This satisfies the second prong of service connection.  

The examiner opined that the Veteran's headaches were less likely than not due to the MVA.  The examiner noted that the Veteran was not treated for headaches after the accident and that the Veteran has self-medicated with aspirin when his headaches arise.  The examiner based his opinion on the lack of concurrent treatment at the time of the accident, the lack of treatment in the 57 years after the accident, and that the headaches are caused by tension and are not prostrating.  This does not satisfy the third prong of service connection.  

The Veteran has not met all three prongs of service connection, so the Board must deny the appeal.

TBI

In April 2014, the VA examiner noted the Veteran had the MVA in October 1956.  After examining the Veteran and reviewing the available medical evidence, the examiner found the Veteran did not have a TBI or its residuals.  Therefore, the examiner did not opine on etiology.  

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of a TBI or its residuals during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.

Low Back Disorder

In April 2014, the VA examiner diagnosed the Veteran with a low back disorder.  This satisfies the first prong of service connection.  

The Veteran had a severe motor vehicle accident (MVA) in October 1956.  This satisfies the second prong of service connection.  

The examiner opined that the Veteran's low back disorder was less likely than not due to the MVA.  The examiner based his opinion on the lack of concurrent treatment at the time of the accident, the lack of treatment in the 57 years after the accident, and that the low back disorder is most likely due to the Veteran's age.  This does not satisfy the third prong of service connection.  

The Veteran has not met all three prongs of service connection, so the Board must deny the appeal.

Neck Disorder

In April 2014, the VA examiner diagnosed the Veteran with a neck disorder.  This satisfies the first prong of service connection.  

The Veteran had a severe motor vehicle accident (MVA) in October 1956.  This satisfies the second prong of service connection.  

The examiner opined that the Veteran's neck disorder was less likely than not due to the MVA.  The examiner based his opinion on the lack of concurrent treatment at the time of the accident, the lack of treatment in the 57 years after the accident, and that the low back disorder is most likely due to the Veteran's age.  This does not satisfy the third prong of service connection.  

The Veteran has not met all three prongs of service connection, so the Board must deny the appeal.

TDIU

VA liberally construed the Veteran's statements during the pendency of the appeal, and it amended the VCAA notice in November 2012.  VA instructed the Veteran to complete a VA Form 21-8940, but the Veteran did not.  Neither the Veteran nor his representative have explained which, if any, of the Veteran's service-connected disabilities make him unemployable, let alone assert that he is unemployable.  Accordingly, the Board must deny the appeal.


Reopening of the Right Inguinal Hernia Claim on the Basis of New and Material Evidence 

VA previously denied the claim, the Veteran did not appeal the denial, and he did not submit new and material evidence within a year of the denial.  As such, the denial is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in August 1957.  The Veteran did not appeal that rating decision, and he failed to submit new and material evidence within a year of the rating decision.  VA must determine whether new and material evidence has been submitted since that time to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The August 1957 rating decision denied the claim because VA found the right inguinal hernia was "cured," i.e., the Veteran did not meet the current disability prong of a service-connection claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Veteran has submitted no evidence since August 1957 to show that a medical provider has diagnosed him with a right inguinal hernia or its residuals.  At most, the records note the event the hernia that occurred in service as part of the Veteran's medical history.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since August 1957 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim.


ORDER

Entitlement to service connection for a left inguinal hernia or its residuals is denied.

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression, and adjustment disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a traumatic brain injury (TBI) is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to a total disability based upon individual unemployability (TDIU) is denied.

The application to reopen a claim of service connection for a right inguinal hernia or its residuals is denied.


REMAND

VA characterized Issue 9 as one requiring new and material evidence in the May 2014 rating decision on appeal.  However, neither the rating decision nor any evidence in the Veteran's claims file suggests he previously filed a service connection claim for this issue.  The Veteran appears to be claiming that he injured a tooth during the aforementioned MVA in 1956.  Therefore, the Board will order a compensation examination to determine the nature and etiology of his dental claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a dental examination with an appropriate clinician to determine the nature and etiology of his dental disorder.  The examiner should answer the following question:

Did the Veteran's claimed in-service dental trauma resulting from a 1956 motor vehicle accident cause a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth?  Why or why not?  If yes, which teeth were lost?  If it did not cause a loss of substance resulting in a loss of teeth, explain why.

2. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


